—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered January 7, 1991, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove beyond a reasonable doubt that his confession was voluntary is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, a review of the totality of the circumstances indicates that the defendant’s statements were voluntarily made, as the defendant was not subjected to continuous interrogation while at the police station, was lucid and responsive, was given food, was sufficiently rested, and was not subjected to abuse or mistreatment (see, People v Sohn, 148 AD2d 553). Moreover, there is no evidence demonstrating that the police used any deception or strategems so fundamentally unfair as to deny the defendant due process (see, People v Kogut, 176 AD2d 757).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.